department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-101064-04 date date internal_revenue_service number release date index number ---------------------- ----------------------------- --------------------------------- -------------------------- --------------------------- ------------------------------ - ------------ -------- legend legend city state city code ----------------------------------------- dear --------------- this letter responds to your ruling_request submitted on behalf of city by a letter dated date as supplemented on date your request relates to whether city is required to file information returns for property sales and food and beverage tax rebate payments made as development incentives the reporting requirement for these payments depends in part upon whether the rebates in issue are taxable_income to the recipients consequently the necessary analysis of the taxable nature of the payments to the recipients is herein included background city is a municipal government incorporated under the laws of state as a development incentive city rebates property sales and food and beverage taxes to businesses that agree to locate within the city’s corporate limits the property taxes to be rebated are those imposed by the city and collected through a levy process administered by the overlapping county the sales_taxes to be rebated are imposed by the state and shared between the state and various local_government entities state distributes monthly a portion of the sales_tax to the various local_government entities including city the food and beverage taxes to be rebated are taxes imposed by the city upon the privilege of purchasing food items or alcoholic liquor served or prepared at either a restaurant or liquor establishment in the city and upon the privilege of purchasing alcoholic liquor at any liquor plr-101064-04 establishment city code the food and beverage tax is collected by the business at the point of sale and is remitted monthly to the city law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived see also sec_1_61-1 of the income_tax regulations sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of subtitle a this section constitutes the codification of the so-called exclusionary portion of the tax_benefit_rule the balance of the tax_benefit_rule the inclusionary portion has been described in different ways but it does not always require an actual recovery the consolidated cases of hillsboro national bank v commissioner and united_states v bliss dairy inc 460_us_370 represent the supreme court's latest analysis of the tax_benefit_rule the tax_benefit_rule is a judicially developed principle that modifies the annual accounting doctrine under specific circumstances the basic purpose of the tax_benefit_rule is to achieve rough transactional parity in tax and to protect the government and the taxpayer from the adverse effects of reporting a transaction on the basis of assumptions that an event in a subsequent year proves to have been erroneous id pincite c b pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based id sec_164 provides in part the general_rule that state and local_taxes that are paid_or_accrued in carrying_on_a_trade_or_business shall be allowed as a deduction sec_6041 of the code requires all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of fixed or determinable gains profits and income of dollar_figure or more in a tax_year to make an information_return sec_1_6041-1 and i of the income_tax regulations provide that payments made by a state or a political_subdivision are subject_to this reporting requirement sec_1_6041-1 of the regulations provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable when there is a basis of calculation by which the amount to be paid may be ascertained plr-101064-04 as used in sec_6041 the term gains profits and income means gross_income and not the gross amount_paid a payor generally is not required to make a return under sec_6041 for payments that are not includible in the recipient’s income nor is a payor required to make a return if the payor does not have a basis to determine the amount of a payment that is required to be included in the recipient’s gross_income if a taxpayer in the city deducts property sales or food and beverage taxes on a federal_income_tax return and receives reimbursement of the tax in a later year the taxpayer generally will be required pursuant to the tax_benefit_rule to include the reimbursement in gross_income for the later year however if the city does not possess the information necessary to determine whether or how much of a reimbursement will be includible as tax_benefit income the reimbursements paid_by the city will not constitute fixed or determinable income for the purpose of information reporting cf revrul_80_22 1980_1_cb_286 property taxes city cannot determine with certainty that the recipient of a property_tax rebate received a tax_benefit from deduction of the tax for example a net_operating_loss since expired unused could have been available to reduce taxable_income so that the deduction for property taxes resulted in no additional tax_benefit this tax_benefit uncertainty as to the recipients’ tax consequences relieves the payor here city from any reporting requirement as to the rebate of property taxes in addition notwithstanding the above considerations any payment made to a corporation generally would also be exempt from reporting under sec_1_6041-3 of the income_tax regulations sales_taxes the considerations discussed above with regard to property taxes would also come into play for rebate of sales_taxes insofar as the tax appears to be imposed upon sellers under the laws of state sellers would account for collected sales_tax in gross_sales and take an offsetting deduction nevertheless as with property taxes given the uncertainty as to whether sellers received a tax_benefit city would have no reporting requirement the regulations’ sec_1_6041-3 exception for payments to corporations would also apply here food and beverage taxes on the basis of the information you have supplied under the city code the food and beverage tax is imposed directly upon the purchaser for the privilege of purchasing food items or alcoholic liquor served or prepared at either a restaurant or liquor establishment in the city and or for the privilege of purchasing alcoholic liquor at any liquor establishment the food and beverage tax is collected by the business specifically as the collecting agent for the city at the point of sale this revenue is remitted monthly to the city because the food and beverage tax is imposed on the consumer and not the business when this tax or a portion thereof is rebated or more plr-101064-04 precisely simply paid out to the business_entity which collected it that entity would have clearly determinable income see revrul_73_465 1973_2_cb_49 where retailer acts as collection agent tax is neither gross_income nor deduction hence city is required to file an information_return on the food and beverage tax payment amounts as with the sales and property_tax refunds however in the case of those payments made to corporations as well as certain other entities specifically provided for in the regulations the exemption from reporting under sec_1_6041-3 of the income_tax regulations applies conclusion based on the facts submitted we conclude that city has no information reporting requirements under sec_6041 as a result of the property and sales_tax rebates paid_by city however we conclude that the food and beverage tax rebates are not actually rebates and therefore are income irrespective of the tax_benefit doctrine ie the payments are includible in the businesses’ gross_income consequently a form_1099 would be required for such payments by city unless the recipient is a corporation or other specified entity payment to which is exempted under sec_1_6041-3 of the income_tax regulations this document may not be used or cited as precedent sec_6110 of the internal_revenue_code sincerely john m aramburu senior counsel branch income_tax and accounting --
